Citation Nr: 0309199	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  98-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active duty from September 1977 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
schizophrenia.  

The Board notes that final rating actions were issued in 
October 1990 and May 1996.  The first denied service 
connection for a personality disorder and the second found 
that new and material evidence had not been submitted to 
reopen a claim for a nervous disorder.  

In October 1990, the RO denied the veteran's claim for 
service connection for a nervous condition on the basis that 
the evidence of record showed only a diagnosis of a 
personality disorder.  In May 1996, the RO declined to reopen 
that claim based solely upon a review of VA medical records 
dated from January 1994 to February 1996.  The veteran was 
properly notified of that determination but did not file a 
notice of disagreement and the May 1996 rating action became 
final.  

A claim for service connection for schizophrenia was received 
in June 1997 and was treated by the RO as a new claim.  The 
Board will also accept this claim as distinct from the 
earlier claims for service connection for a personality or 
nervous condition.  In its second decision, the RO's findings 
were based upon an evidentiary review limited to VA medical 
records showing treatment from January 1994 to February 1996.  
The claims folder contains other unconsidered evidence 
showing a diagnosis of schizophrenia.  This other evidence 
was not considered by the RO in either of its decisions.  It 
is the opinion of the Board that this is a new and separate 
claim from those previously denied final decisions of the RO.  
The Court of Appeal for Veterans Claims has held that newly 
diagnosed disorders, whether or not medically related to the 
previous disorder, could not be the same claim when it has 
not been previously considered.  Ephraim v Brown, 82 F.3d 
399, 401-2 (Fed. Cir. 1996), but see Ashford v. Brown, 10 
Vet. App. 120, 123 (1997) (claim for service connection for 
residuals of asbestos exposure is not a new claim where 
service connection for a lung disorder had been previously 
and finally denied; different etiology underlying a claimed 
lung disorder does not constitute a new claim).  



REMAND

The record reflects that the veteran's complete service 
medical records are not of record.  Specifically, the veteran 
underwent a psychiatric evaluation at Fort Gordon Hospital 
from August 1987 to September 1987.  Those hospitalization 
records have not been associated with the veteran's claims 
file.  Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curium), this case must be remanded to obtain records 
considered to be in the constructive possession of VA.

Accordingly, the case is REMANDED to the regional office (RO) 
for the following development:

1.  The RO should secure the veteran's 
service hospitalization records showing 
treatment at Fort Gordon for a 
psychiatric evaluation from August 1987 
to September 1987.  If those records are 
unavailable or cannot be obtained, the 
record should reflect that fact.  

2.  Review the claims file and ensure 
that all necessary notice and development 
has been undertaken. If any development 
is incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

3.  The RO should then readjudicate the 
claim.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





